Case 2:18-cv-02133-MWF-MRW Document 79 Filed 11/23/19 Page 1 of 22 Page ID #:1275




      1 Michael A. Bowse (SBN 189659)
        mbowse@bowselawgroup.com
      2 BOWSE LAW GROUP
        801 S. Figueroa St., 25th Floor
      3 Los Angeles, CA 90017
        Phone/Fax: (213) 344-4700
      4
        Attorneys for Plaintiff ALPHA GRP.,
      5 INC. d/b/a RED BULL GLOBAL
        RALLYCROSS
      6
      7
      8
                            UNITED STATES DISTRICT COURT
      9
                           CENTRAL DISTRICT OF CALIFORNIA
    10
       ALPHA GRP., INC. d/b/a RED BULL           Case No.: 2:18-cv-02133-MWF
    11 GLOBAL RALLYCROSS, a Delaware
       Corporation,                              DECLARATION OF MICHAEL A.
    12                                           BOWSE IN SUPPORT OF
                          Plaintiff,             PLAINTIFF’S OPPOSITION TO EX
    13                                           PARTE APPLICATION TO STRIKE
       vs.
    14
       SUBARU OF AMERICA, INC., a New
    15 Jersey Corporation                        Action Filed:    March 14, 2018
    16                   Defendants
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                              -1-
             DECLARATION OF MICHAEL BOWSE IN OPPOSITION TO EX PARTE MOTION TO STRIKE
Case 2:18-cv-02133-MWF-MRW Document 79 Filed 11/23/19 Page 2 of 22 Page ID #:1276




     1 I, Michael A. Bowse, declare as follows:
     2        1.    I am an attorney at law, licensed to practice in the State of California
     3 and before this Court. I am counsel for Plaintiff ALPHA GRP, Inc. in this matter. I
     4 make the following declaration based upon my own personal knowledge.
     5        2.    Attached hereto as Exhibit A are true and correct copies of excerpts
     6 from the Deposition of Colin Dyne, taken in this action on September 5, 2019.
     7        I declare under penalty of perjury under the laws of the United States that the
     8 foregoing is true and correct.
     9        Executed this 22nd day of November 2019, at Los Angeles, California.
    10
    11                                                 /s/ Michael A. Bowse        .
                                                             Michael A. Bowse
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                 -2-
              DECLARATION OF MICHAEL BOWSE IN OPPOSITION TO EX PARTE MOTION TO STRIKE
Case 2:18-cv-02133-MWF-MRW Document 79 Filed 11/23/19 Page 3 of 22 Page ID #:1277




                              EXHIBIT A
Case 2:18-cv-02133-MWF-MRW Document 79 Filed 11/23/19 Page 4 of 22 Page ID #:1278




       ·1· · · · · · · · · UNITED STATES DISTRICT COURT

       ·2· · · · · · · · ·CENTRAL DISTRICT OF CALIFORNIA

       ·3

       ·4

       ·5·      ·ALPHA GRP, INC. d/b/a RED· · ·)
       · ·      ·BULL GLOBAL RALLYCROSS, a· · ·)
       ·6·      ·Delaware Corporation,· · · · ·)
       · ·      · · · · · · · · · · · · · · · ·)
       ·7·      · · · · · · ·Plaintiff,· · · · )
       · ·      · · · · · · · · · · · · · · · ·)
       ·8·      · · · vs.· · · · · · · · · · · ) Case No. 2:18-cv-02133-MWF
       · ·      · · · · · · · · · · · · · · · ·)
       ·9·      ·SUBARU OF AMERICA, INC., a· · )
       · ·      ·New Jersey Corporation,· · · ·)
       10·      · · · · · · · · · · · · · · · ·)
       · ·      · · · · · · ·Defendant.· · · · )
       11·      ·______________________________)

       12

       13

       14· · · · ·Videotaped Deposition of COLIN SELWYN DYNE,

       15· · · · ·Volume II, taken on behalf of Defendants, taken

       16· · · · ·at 2029 Century Park East, Suite 800, Los Angeles,

       17· · · · ·California, at 10:43 a.m., on Thursday, September 5,

       18· · · · ·2019, before Robin L. Bittel, CSR 6419.

       19

       20· · · · ·Job Number.: 572225

       21

       22

       23

       24

       25
       YVer1f
Case 2:18-cv-02133-MWF-MRW Document 79 Filed 11/23/19 Page 5 of 22 Page ID #:1279
Case 2:18-cv-02133-MWF-MRW Document 79 Filed 11/23/19 Page 6 of 22 Page ID #:1280
Case 2:18-cv-02133-MWF-MRW Document 79 Filed 11/23/19 Page 7 of 22 Page ID #:1281
Case 2:18-cv-02133-MWF-MRW Document 79 Filed 11/23/19 Page 8 of 22 Page ID #:1282
Case 2:18-cv-02133-MWF-MRW Document 79 Filed 11/23/19 Page 9 of 22 Page ID #:1283
Case 2:18-cv-02133-MWF-MRW Document 79 Filed 11/23/19 Page 10 of 22 Page ID #:1284
Case 2:18-cv-02133-MWF-MRW Document 79 Filed 11/23/19 Page 11 of 22 Page ID #:1285
Case 2:18-cv-02133-MWF-MRW Document 79 Filed 11/23/19 Page 12 of 22 Page ID #:1286
Case 2:18-cv-02133-MWF-MRW Document 79 Filed 11/23/19 Page 13 of 22 Page ID #:1287
Case 2:18-cv-02133-MWF-MRW Document 79 Filed 11/23/19 Page 14 of 22 Page ID #:1288
Case 2:18-cv-02133-MWF-MRW Document 79 Filed 11/23/19 Page 15 of 22 Page ID #:1289
Case 2:18-cv-02133-MWF-MRW Document 79 Filed 11/23/19 Page 16 of 22 Page ID #:1290
Case 2:18-cv-02133-MWF-MRW Document 79 Filed 11/23/19 Page 17 of 22 Page ID #:1291
Case 2:18-cv-02133-MWF-MRW Document 79 Filed 11/23/19 Page 18 of 22 Page ID #:1292
Case 2:18-cv-02133-MWF-MRW Document 79 Filed 11/23/19 Page 19 of 22 Page ID #:1293
Case 2:18-cv-02133-MWF-MRW Document 79 Filed 11/23/19 Page 20 of 22 Page ID #:1294
Case 2:18-cv-02133-MWF-MRW Document 79 Filed 11/23/19 Page 21 of 22 Page ID #:1295
Case 2:18-cv-02133-MWF-MRW Document 79 Filed 11/23/19 Page 22 of 22 Page ID #:1296
